Title: To Thomas Jefferson from William C. C. Claiborne, 16 April 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New-Orleans,April 16th. 1808.
                  
                  Edward Livingston sailed two days since in a vessel bound to Philadelphia, & from whence he proceeds to the City of Washington.—His object is (as reported) to have a personal conference with you upon several subjects private & political;—Among the former, the case of the Batture will be introduced;—among the latter, the acts of General Wilkinson during the winter of 1806, & of the Territorial Executive, are to be made the Subject of much complaint.—The Ancient Louisianians are under some apprehension for the safety of the Batture; but I have assured those who feel the most interest in this affair, that it will take a course which Law and Justice shall prescribe, and that Mr Livingston’s visit could not in any manner affect the ultimate decision.—If a special Board of Commissioners (who should hold their sessions at Washington) were appointed to determine the right of property to the Batture; and Commissioners named to take testimony in the Territory of Orleans, I believe the measure would be satisfactory.
                  I have in compliance with a request made me, by two thirds of each House of the General Assembly, removed from office Mr. Reibelt, late a Parish Judge;—he was charged (and I believe correctly so) with having on several occasions exercised an authority unknown to the Law.—I am sincerely sorry that so learned a Man, & one too, whose integrity is not questioned, should in the decline of his life, be removed from an office, which furnished a support for himself & his family;—But under the Act establishing Parish Courts, and the vote of the two Houses, I could not (consistent with my duty) have done otherwise.
                  I have the pleasure to inform you that everything is tranquil in this quarter;—A few seditious, unprincipled men continue their abuse of the Government and its officers; but their Calumnies make no impression on the great Body of the people and if I am not greatly deceived, the Louisianians are becoming every day, the more attached to the Interest of the U. States.—
                  I had designed to avail myself of your permission to visit the United States, and to leave New-Orleans some time in May; but I fear Mrs Claiborne’s State of health, will not admit my departure previous to the 1st August, about which period, if the aspect of affairs should be such, as to permit me with propriety to be absent from my post, I shall take a passage with my family for some one of the Northern Ports.—
                  I am Dr Sir, With great respect Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               